


110 HR 5848 IH: Preparing Teachers for Digital Age Learners Act of

U.S. House of Representatives
2008-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5848
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2008
			Mr. Holt (for
			 himself, Mr. George Miller of
			 California, and Ms. McCollum of
			 Minnesota) introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Higher Education Act of 1965 to authorize a
		  program to prepare teachers for digital age learners.
	
	
		1.Short titleThis Act may be cited as the
			 Preparing Teachers for Digital Age Learners Act of
			 2008.
		2.Teacher
			 PreparationPart B of title II
			 of the Higher Education Act of 1965 (20 U.S.C. 1041 et seq.) is amended to read
			 as follows:
			
				BPreparing Teachers
				for Digital Age Learners
					221.DefinitionsFor purposes of this part:
						(1)Arts and sciencesThe term arts and sciences
				means—
							(A)when referring to an organizational unit of
				an institution of higher education, any academic unit that offers 1 or more
				academic majors in disciplines or content areas corresponding to the academic
				subject matter areas in which teachers provide instruction; and
							(B)when referring to a specific academic
				subject area, the disciplines or content areas in which academic majors are
				offered by the arts and sciences organizational unit.
							(2)High-need schoolThe term high-need school
				means a public elementary school or public secondary school that—
							(A)is among the highest 25 percent of schools
				served by the local educational agency that serves the school, in terms of the
				percentage of students from families with incomes below the poverty line;
				or
							(B)is designated with a school locale code of
				Rural: Fringe, Rural: Distant, or Rural: Remote, as determined by the
				Secretary.
							(3)Poverty lineThe term poverty line means
				the poverty line (as defined in section 673(2) of the Community Services Block
				Grant Act (42 U.S.C. 9902(2))) applicable to a family of the size
				involved.
						(4)Professional developmentThe term professional
				development has the meaning given the term in section 9101 of the
				Elementary and Secondary Education Act of 1965.
						222.Program
				authorized
						(a)Program
				authorityThe Secretary is
				authorized to award grants to, or enter into contracts or cooperative
				agreements with, eligible consortia to pay the Federal share of the costs of
				projects to—
							(1)graduate teacher
				candidates who are prepared to use modern information, communication, and
				learning tools to—
								(A)improve student
				learning, assessment, and learning management; and
								(B)help students
				develop skills to succeed in higher education and enter the workforce;
				and
								(2)strengthen and
				develop partnerships among the stakeholders in teacher preparation to transform
				teacher education and ensure technology rich learning environments throughout a
				teacher candidate’s pre-service education, including clinical experiences.
							(b)Amount and
				durationA grant, contract, or cooperative agreement under this
				part—
							(1)shall be for not
				more than $2,000,000;
							(2)shall be for a
				3-year period; and
							(3)may be renewed for
				one additional year.
							(c)Non-Federal
				share requirementThe Federal share of the cost of any project
				funded under this part shall not exceed 75 percent. The non-Federal share of
				the cost of such project may be provided in cash or in kind, fairly evaluated,
				including services.
						(d)Definition of
				eligible consortiumIn this part, the term eligible
				consortium means a consortium of members that includes the
				following:
							(1)At least one
				institution of higher education that awards baccalaureate or masters degrees
				and prepares teachers for initial entry into teaching.
							(2)At least one State
				educational agency or local educational agency.
							(3)A department,
				school, or college of education at an institution of higher education.
							(4)A department,
				school, or college of arts and sciences at an institution of higher
				education.
							(5)At least one entity
				with the capacity to contribute to the technology-related reform of teacher
				preparation programs, which may be a professional association, foundation,
				museum, library, for-profit business, public or private nonprofit organization,
				community-based organization, or other entity.
							223.Uses of
				Funds
						(a)In
				generalAn eligible
				consortium that receives a grant or enters into a contract or cooperative
				agreement under this part shall use funds made available under this part to
				carry out a project that—
							(1)develops long-term
				partnerships among members of the consortium that are focused on effective
				teaching with modern digital tools and content that substantially connect
				pre-service preparation of teacher candidates with high-needs schools;
				or
							(2)transforms the way
				departments, schools, and colleges of education teach classroom technology
				integration, including the principles of universal design, to teacher
				candidates.
							(b)Uses of funds
				for partnership grantsIn carrying out a project under
				subsection (a)(1), an eligible consortium
				shall—
							(1)provide teacher
				candidates, early in their preparation, with field experiences in educational
				settings with technology;
							(2)build the skills of teacher candidates to
				support technology-rich instruction, assessment and learning management in
				content areas, technology literacy, an understanding of the principles of
				universal design, and the development of other skills for success in higher
				education and for entering the workforce;
							(3)provide
				professional development in the use of technology for teachers, administrators,
				and content specialists who participate in field placement;
							(4)provide professional development of
				technology pedagogical skills for faculty of departments, schools, and colleges
				of education and arts and sciences;
							(5)implement strategies for the mentoring of
				teacher candidates with respect to technology implementation by members of the
				consortium;
							(6)evaluate teacher
				candidates during the first years of teaching to fully assess outcomes of the
				project;
							(7)build
				collaborative learning communities for technology integration within the
				consortium to sustain meaningful applications of technology in the classroom
				during teacher preparation and early career practice; and
							(8)evaluate the effectiveness of the
				project.
							(c)Uses of funds
				for transformation grantsIn
				carrying out a project under
				subsection (a)(2), an eligible
				consortium shall—
							(1)redesign
				curriculum to require collaboration between the department, school, or college
				of education faculty and the department, school, or college of arts and
				sciences faculty who teach content or methods courses for training teacher
				candidates;
							(2)collaborate
				between the department, school, or college of education faculty and the
				department, school, or college of arts and science faculty and academic content
				specialists at the local educational agency to educate pre-service teachers who
				can integrate technology and pedagogical skills in content areas;
							(3)collaborate
				between the department, school, or college of education faculty and the
				department, school, or college of arts and sciences faculty who teach courses
				to pre-service teachers to—
								(A)develop and
				implement a plan for pre-service teachers and continuing educators that
				demonstrates effective instructional strategies and application of such
				strategies in the use of digital tools to transform the teaching and learning
				process; and
								(B)better reach
				underrepresented pre-service teacher populations with programs that connect
				such pre-service teacher populations with applications of technology;
								(4)collaborate among
				faculty and students to create and disseminate case studies of technology
				applications in classroom settings with a goal of improving student achievement
				in high-need schools;
							(5)provide additional
				technology resources for pre-service teachers to plan and implement technology
				applications in classroom settings that provide evidence of student learning;
				and
							(6)bring together
				expertise from departments, schools, or colleges of education, arts and science
				faculty, and academic content specialists at the local educational agency to
				share and disseminate technology applications in the classroom through teacher
				preparation and into early career practice.
							224.Application
				requirementsTo be eligible to
				receive a grant or enter into a contract or cooperative agreement under this
				part, an eligible consortium shall submit an application to the Secretary at
				such time, in such manner, and containing such information as the Secretary may
				require. Such application shall include the following:
						(1)A description of
				the project to be carried out with the grant, including how the project
				will—
							(A)develop a long-term partnership focused on
				effective teaching with modern digital tools and content that substantially
				connects pre-service preparation of teacher candidates with high-need schools;
				or
							(B)transform the way departments, schools, and
				colleges of education teach classroom technology integration, including the
				principles of universal design, to teacher candidates.
							(2)A demonstration
				of—
							(A)the commitment,
				including the financial commitment, of each of the members of the consortium
				for the proposed project; and
							(B)the support of the
				leadership of each organization that is a member of the consortium for the
				proposed project.
							(3)A description of
				how each member of the consortium will participate in the project.
						(4)A description of
				how the State or local educational agency will incorporate the project into the
				agency’s technology plan, if such a plan already exists.
						(5)A description of
				how the project will be continued after Federal funds are no longer available
				under this part for the project.
						(6)A description of
				how the project will incorporate—
							(A)State teacher
				technology standards; and
							(B)State student
				technology standards.
							(7)A plan for the
				evaluation of the project, which shall include benchmarks to monitor progress
				toward specific project objectives.
						225.EvaluationNot less than 10 percent of the funds
				awarded to an eligible consortium to carry out a project under this part shall
				be used to evaluate the effectiveness of such project.
					226.Authorization of
				appropriationsThere is
				authorized to be appropriated $100,000,000 to carry out this part for fiscal
				year 2009 and such sums as may be necessary for each of the 2 succeeding fiscal
				years.
					.
		
